Acknowledgement
The amendments to the claims, filed in an After Final Request on 8th July 2022, have been confirmed and the Claims are OK to Enter into the record. 

REASONS FOR ALLOWANCE
Claims 1-2 and 4-18 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
U.S. Publication No. 2015/0019443 (hereinafter “Sheets”)
U.S. Publication No. 2009/0048883 (hereinafter "Kelly")
U.S. Publication No. 2013/0124422 (hereinafter "Hubert")
U.S. Patent No. 6,327,578 (hereinafter "Linehan").
The art of Sheets generally discloses embodiments directed to methods, apparatuses, computer readable media and systems for securely processing remote transactions. One embodiment of the invention is directed to a method of processing a remote transaction initiated by a mobile device comprising a server computer receiving a payment request including encrypted payment information. The encrypted payment information being generated by a mobile payment application of the mobile device and being encrypted using a third party key. The method further comprises decrypting the encrypted payment information using the third party key, determining a transaction processor public key associated with the payment information, and re-encrypting the payment information using the transaction processor public key. The method further comprises sending a payment response including the re-encrypted payment information to a transaction processor. The transaction processor decrypts the re-encrypted payment information using a transaction processor private key and initiates a payment transaction.
The art of Kelly generally discloses obtaining a plurality of validated electronic trade documents, associated with a transaction between a government agency buyer and a government agency seller. The electronic trade documents are logically linked in an intragovernmental transaction container, and periodically scanned to determine if conditions exist for at least partial settlement of the transaction. Responsive to the determination that the conditions for the at least partial settlement of the transaction exist, the at least partial settlement of the transaction is initiated. Capability for handling grants can also be provided.
The art of Hubert generally discloses, in various embodiments, transactions initiated by or on behalf of users between client systems and transaction systems are sent to authorization systems for approval. An authorization system contacts one or more registered devices for approval from a user of the registered devices for the transactions initiated by or on behalf of the users that are being handled by the transaction systems. A registered device sends an approval or denial based on user input. The authorization server then sends the approval or denial to a transaction system to complete a transaction.
The art of Linehan generally discloses a method, system, program, and method of doing business are disclosed for electronic commerce that includes the feature of a "thin" consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer. This enables an issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway. It also results in a significant reduction in complexity, thereby improving the ease of implementation and overall performance.
The references of Sheets, Kelly, Hubert and Linehan disclose as previously discussed. The references, however, do not teach at least the limitations 
receiving, at the first server from a merchant server, a request to initiate the checkout transaction, wherein the merchant server is different from the first server;
creating, by the first server, a partial transaction record at the first server in response to the request, wherein the partial transaction record includes information about the checkout transaction;
assigning, by the first server, a transaction identifier to the partial record;
generating, via the first server, a request token including the transaction identifier and cryptographic parameters and providing the request token to the merchant server;
receiving an authorize checkout request message at the first server, wherein the authorize checkout request message includes payment information and the request token from the merchant server;
matching a content of the authorize checkout request message with information in the partial transaction record;
generating a verification token in a case the content of the authorize checkout request message matches information in the partial transaction record;
receiving, at the merchant server, the verification token, generated by the first server, encrypted with a key of the first server;
receiving at the first server, from the merchant server, a request access token message including the verification token. 
The prior art of Huber does teach a verification message that includes the information of the transaction, as recited in the claim. However, Hubert does not teach the verification message with encrypted parameters. The art of Sheets does teach encryption of parameters and encryption of verification messages using keys associated with the provider. However, Sheets does not explicitly teach the recited elements as part of the transaction managed by a switch server or the first server. The art of Linehan teaches verification of the transaction and the merchant, but it teaches away from the art of Hubert where the gateway in Linehan recites the merchant generating the request token, and further pre-approves the transaction without transfer of payment and without a verification token. The art of Kelly teaches only generating a partial transaction record, but teaches away from the art of Hubert. 
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of securing a customer’s account information when using a wallet with a merchant to complete a transaction.
The claims of the instant application are not obvious over Sheets, Kelly, Hubert and Linehan for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Sheets, Kelly, Hubert and Linehan because they teach away from the concept of the claimed invention. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685